ORDER

PER CURIAM:
Mitchell Mosley, Jr., appeals the judgment of the trial court denying his Rule 29.15 motion for postconviction relief. Mosley sought to vacate his convictions for domestic assault in the second degree, section 565.073, RSMo Cum. Supp 2011, and sentence of twelve years incarceration. He claims that he received ineffective assistance of counsel when counsel failed to cross-examine State’s witness, Dr. Ellison, and present evidence concerning her alleged inconsistent statements and assertion of new opinions with respect to the injuries and number of blows sustained by the victim. Because a published opinion would have no precedential value, a memo*470randum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).